Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/868,970 which was filed on 05/07/2020 and is a CON of PCT/CN2018/122196 filed 12/19/2018 of CHINA 201810388248.8 filed 04/26/2018.  Claims 1-20 are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite receiving a request for information, determining task to complete based off of request, and obtaining the information.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a transceiver” or “a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, retrieving data with based on task to complete are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements – a transceiver and a. The transceiver and processor in the steps are recited at a high-level of generality (i.e., as a generic processor and transceiver performing a generic computer function of receiving and obtaining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-9 and 11-19 recite additional elements of determining other task and parameters needed to fulfill the request to receive key information, receiving additional requests from the user and processing those request in similar steps within preset times, determine correlation between tasks, sharing information between tasks, determining the key information comprises demonstrative information, determining if a parameter is unique, determining priority of the parameters, and determine parameter type. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US2016/0132605).

Regarding Claim 1:
Jiang teaches:
	An information processing method, comprising: receiving first request information from a user (Jiang, figure 6, [0152-0153, 0157], note acquiring input from user); 
determining a first task engine for the first request information, wherein a first slot is set in the first task engine (Jiang, figures 3 and 6, [0080, 0088, 0156-0157], note a service associated to the request information, e.g. first task engine, is determined. The service has a service parameter defined in the service relationship model, e.g. first slot); and 
obtaining target key information from a shared parameter list of the user when key information is not extracted from the first request information based on the first slot or when the key information is extracted from the first request information based on the first slot and the key information does not meet a condition (Jiang, figures 3 and 6, [0088-0089, 0105-0108, 0112, 0116-0117] note a session is allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other, e.g. shared parameter list.  When a value is assigned to a service parameter in a session, other sessions having the same service parameter can directly use the value avoiding repeatedly requesting the user to assign a value, which is interpreted as obtaining target key information from a shared parameter list when the information is not extracted from the first request, since the user is not requested to assign a value to the same service parameter, or when the information that was extracted doesn’t meet a condition, such as the intelligent assistant obtaining one or more results by comprehensively using various intention understand manners in the sessions), wherein the shared parameter list comprises a first correspondence between a second slot and the target key information, wherein the second slot and the first slot have a same slot type, wherein the second slot is in a second task engine, and wherein the first task engine is different from the second task engine (Jiang, [0089, 0094], note other sessions corresponding to other services since sessions are assigned per services and having the same service parameter, e.g. a second slot of the same type, that can directly use the value, e.g. the target key information.  Note a correspondence between the service parameters is implicit to determine that the shared service parameter is the same across sessions).

Regarding Claim 2:
Jiang shows the method as disclosed above;
Jiang further teaches:
wherein the shared parameter list further comprises a second correspondence between the first task engine and one or more task engines and a third correspondence between slots comprised in any two corresponding task engines, wherein the one or more task engines comprise the second task engine (Jiang, [0084, 0088-0089, 0094-0095], note sessions are allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other.  When a value is assigned to a service parameter in a session, other sessions having the same service parameter can directly use the value.  This is interpreted as correspondence between task engines and slots in any of the corresponding tasks engines), wherein the information processing method further comprises: 
determining the second task engine based on the second correspondence (Jiang, [0084-0086, 0088-0089, 0094-0095], note determining the first service and potential second services and allocating a session in a session cache to each of all the services);
determining the second slot comprising a fourth correspondence with the first slot of the first task engine based on the third correspondence and from slots that are in the second task engine and the shared parameter list (Jiang, [0084-0086, 0088-0089, 0094-0095], note allocating a session in a session cache to each of all the services, note sharing stored service parameters); and 
determining the target key information based on the first correspondence (Jiang, figures 3 and 6, [0088-0089, 0105-0108, 0112, 0116-0117] note a session is allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other, e.g. shared parameter list.  When a value is assigned to a service parameter in a session, other sessions having the same service parameter can directly use the value avoiding repeatedly requesting the user to assign a value, which is interpreted as obtaining target key information from a shared parameter list).

Regarding Claim 3:
Jiang shows the method as disclosed above;
Jiang further teaches:
further comprising receiving second request information from the user, wherein the second task engine is configured for second request information, and wherein the second request information and the first request information occur within a preset time (Jiang, [0093, 0172], note additional requests, note the users must respond within a particular time interval).

Regarding Claim 4:
Jiang shows the method as disclosed above;
Jiang further teaches:
wherein obtaining the target key information from the shared parameter list of the user comprises: determining the second task engine using a context parameter of the user, wherein the second task engine is configured for second request information of the user, wherein the second task engine comprises a third slot having the same slot type as the first slot, and wherein an occurrence time of the second request information is adjacent to an occurrence time of the first request information (Jiang, [0069, 0088-0089, 0093, 0172], note context information is collected and is part of the request information; note a session is allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other; note the multiple request are adjacent); 
determining the second slot has the same slot type as the first slot based on slots of the second task engine (Jiang, [0088-0089, 0093-0094], note other sessions corresponding to other services since sessions are assigned per services and having the same service parameter, e.g. a second slot of the same type, that can directly use the value); and 
determining the target key information based on the first correspondence (Jiang, figures 3 and 6, [0088-0089, 0105-0108, 0112, 0116-0117] note a session is allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other, e.g. shared parameter list.  When a value is assigned to a service parameter in a session, other sessions having the same service parameter can directly use the value avoiding repeatedly requesting the user to assign a value, which is interpreted as obtaining target key information from a shared parameter list).

Regarding Claim 5:
Jiang shows the method as disclosed above;
Jiang further teaches:
wherein the shared parameter list is a shared parameter list exclusively occupied by the second task engine (Jiang, [0088-0089], note allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other.  The shared parameter list would exclusively be occupied by the second task engine during the embodiment when the first service has ended and only the second service is current), wherein obtaining the target key information from the shared parameter list comprises: 
determining the second task engine based on a correlation between the first task engine and the second task engine, wherein the correlation between the first task engine and the second task engine is greater than a preset threshold (Jiang, [0081-0086], note determining the correlation between the first and second service being above a degree of relevance, e.g. preset threshold); 
determining the shared parameter list exclusively occupied by the second task engine based on the second task engine (Jiang, [0088-0089], note allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other.  The shared parameter list would exclusively be occupied by the second task engine during the embodiment when the first service has ended and only the second service is current); 
searching the shared parameter list for a fourth slot that has the same slot type as the first slot (Jiang, [0088-0089, 0105], note using the service parameter in the session cache; note that this means the slot type is the same; note that this is for each service and service parameter); 
using the fourth slot as the second slot (Jiang, [0088-0089, 0105], note using the service parameter in the session cache; note that this means the slot type is the same and the same value would be used in both slots; note that this is for each service and service parameter); and 
determining the target key information based on the first correspondence (Jiang, figures 3 and 6, [0088-0089, 0105-0108, 0112, 0116-0117] note a session is allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other, e.g. shared parameter list.  When a value is assigned to a service parameter in a session, other sessions having the same service parameter can directly use the value avoiding repeatedly requesting the user to assign a value, which is interpreted as obtaining target key information from a shared parameter list).

Regarding Claim 6:
Jiang shows the method as disclosed above;
Jiang further teaches:
wherein the key information that does not meet the condition comprises demonstrative information (Jiang, [0072], note the various natural language parsing techniques includes demonstrative information not meeting a condition).

Regarding Claim 7:
Jiang shows the method as disclosed above;
Jiang further teaches:
wherein the target key information of the second slot is unique (Jiang, figures 3 and 6, [0012, 0088-0089, 0105-0108, 0112, 0116-0117] note the service parameters are apart of the service relationship model where a value needs to be assigned corresponding to the service, therefore the target key information may be unique).

Regarding Claim 8:
Jiang shows the method as disclosed above;
Jiang further teaches:
receiving third request information from the user, wherein the second task engine is configured for the third request information (Jiang, [0088-0089, 0093, 0105, 0172], note additional requests, note when the service is the same as the second task engine it would be configured for the third request); 
extracting key information of the second slot of the second task engine from the third request information (Jiang, [0088-0089, 0093, 0105, 0172], note a session is allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other); and 
updating the target key information of the second slot in the first correspondence comprised in the shared parameter list based on the key information of the second slot (Jiang, [0088-0089, 0093, 0105, 0172], note a session is allocated to each of the services in a session cache, allowing the sessions to share values of respectively stored service parameters with each other.  When a value is assigned to a service parameter in a session, other sessions having the same service parameter can directly use the value avoiding repeatedly requesting the user to assign a value, which is interpreted as obtaining updated target key information from a shared parameter list).

Regarding Claim 9:
Jiang shows the method as disclosed above;
Jiang further teaches:
wherein before extracting the key information from the first request information, the information processing method further comprises: determining a plurality of slots set in the first task engine, wherein the slots have priority information (Jiang, figures 3 and 6, [0076, 0080, 0088, 0096, 0156-0157], note a service associated to the request information, e.g. first task engine, is determined. The service has service parameters defined in the service relationship model, e.g. a plurality of slots slot; note selecting a corresponding third party application according to related information of the first service, such as service parameters which includes ranking the results returned by the third party application.  This is interpreted to mean the service parameters are used in the rankings and therefore are/have priority information); and 
determining the first slot based on the priority information (Jiang, figures 3 and 6, [0076, 0080, 0088, 0096, 0156-0157], note selecting a corresponding third party application according to related information of the first service, such as service parameters which includes ranking the results returned by the third party application.  This is interpreted to mean the service parameters are used in the rankings and therefore are/have priority information; note selecting the service and its corresponding parameters based on the priority information).

Regarding Claim 10:
Jiang shows the method as disclosed above;
Jiang further teaches:
wherein the slot type comprises time, place, behavior, or character (Jiang, [0091], note service parameter includes time, place, behavior or characters).

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 21 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 16 discloses substantially the same limitations as claim 6 respectively, except claim 16 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 6 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 6.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 7 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim 18 discloses substantially the same limitations as claim 8 respectively, except claim 18 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 8 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 8.

Claim 19 discloses substantially the same limitations as claim 9 respectively, except claim 19 is directed to an apparatus with a transceiver and processor (Jiang, figures 1 and 12, [0043]) while claim 9 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 9.

Claim 20 discloses substantially the same limitations as claim 1 respectively, except claim 20 is directed to a non-transitory computer-readable medium with a processor (Jiang, figures 1 and 12, [0043]) while claim 1 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 1.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gruber et al. (US2012/0265528) teaches using an intelligent assistant to query for information;
Heck et al. (US2012/0253791) teaches task driven user intents;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        7/5/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152